ON REHEARING.
PER CURIAM.
We correct our observation in the opinion that “The trial court impressed a lien on Rufus Terrell Andrews’ one-half interest in the land * * We should have stated that the lien was impressed on the interest of Mr. Andrews in the land without limiting or defining such interest.
We further correct the opinion by withdrawing therefrom the statement that, “The obligation of Mrs. Andrews to pay was a valuable consideration for transfer of one-half interest in the land to her.” We substitute therefor the following: “The obligation of Mrs. Andrews to pay was a valuable consideration for the transfer of an interest in the land to her.” There is no adjudication in the trial court’s decree defining the interest that Mrs. Andrews acquired under the survivorship deeds that were made to her and her husband.
The mere expression of an opinion by the trial court that Mrs. Andrews acquired one-half interest in the land lacks actuality as a decree or judgment, and is without probative force. Bronson v. Youngblood, 276 Ala. 14, 158 So.2d 656, 658; Wynn v. McCraney, 156 Ala. 630, 46 So. 854, 858. We will not volunteer to define the interest she acquired, although the case of Bernhard v. Bernhard, 278 Ala. 240, 177 So.2d 565, is pertinent to the subject. Suffice it to say, that Mrs. Andrews purchased and acquired an interest in the land, free of fraud, along with her husband.
As to what recourse the appellant has to enforce the lien impressed by the trial court to secure the judgment, less credits, rendered against Mr. Andrews, is not before us. Any procedural observation on our part would be advisory and beyond our authority.
The original opinion is corrected and extended. Application for rehearing is overruled.
LAWSON, GOODWYN, COLEMAN and HARWOOD, JJ., concur.